Citation Nr: 0842967	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  03-21 687A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for degenerative disc disease of the lumbar spine 
(hereinafter referred to as a back disorder).

2.  Entitlement to an initial rating higher than 10 percent 
for a right hip strain with right leg length discrepancy.

3.  Entitlement to an initial compensable rating for a left 
hip strain.

4.  Entitlement to an initial compensable rating for a right 
knee strain.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services




ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1977 until 
retiring in July 2001.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2002 rating decision of the Roanoke, Virginia, 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that decision, the RO, in part, granted service connection 
for degenerative disc disease of the lumbar spine and right 
hip strain with right leg length discrepancy and assigned 10 
percent ratings for each disability retroactively effective 
from August 1, 2001.  The RO also granted service connection 
for left hip and right knee strains and assigned 0 percent 
(i.e., noncompensable) ratings with the same retroactive 
effective date as the other disabilities - August 1, 2001.  
The veteran wants higher initial ratings.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).

The Board remanded these claims in June 2006 to provide a 
corrective VCAA notice letter and to furnish an orthopedic 
and neurological examination.


FINDINGS OF FACT

1.  The veteran's back disorder was manifested by X-ray 
evidence of degenerative disc disease of the lumbar spine 
with narrowing at L2-L3; with the most severe limitation of 
flexion of 60 degrees, extension of 15 degrees, left and 
right lateral flexion of 15 degrees and lateral rotation of 
20 degrees, some spasm but there was no evidence of reversed 
lordosis, scoliosis or kyphosis.  The April 2002 VA examiner 
found the veteran was additionally limited by pain and lack 
of endurance following repetitive motion testing.  However, 
the October 2007 VA examiner indicated he was not 
additionally limited by pain, fatigue and weakness following 
repetitive motion testing.

2.  The veteran's right hip disability is manifested by 90 
degrees of flexion, 5 degrees of extension, 35 degrees of 
abduction and 0 degrees of adduction on active and passive 
motion.  X-rays of his right femur and hip were unremarkable.  
He was not additionally limited by pain, fatigue and weakness 
following repetitive motion testing.

3.  The veteran's left hip disability is manifested by 95 
degrees of flexion, 10 degrees of extension, 35 degrees of 
abduction and 0 degrees of adduction on active and passive 
motion.  X-rays of his left hip were unremarkable.  He was 
not additionally limited by pain, fatigue and weakness 
following repetitive motion testing.

4.  The veteran's right knee disability was manifested by 0 
degrees of extension and 115 degrees of flexion with pain in 
this knee.  There was evidence of patellar tendon tenderness 
and pain in his lateral collateral ligament.  X-rays were 
normal.  The November 2007 examiner diagnosed patellofemoral 
arthritis, but the veteran was not additionally limited by 
pain, fatigue and weakness following repetitive motion 
testing.


CONCLUSIONS OF LAW

1.  From August 1, 2001 to October 22, 2007, the criteria are 
met for a higher initial 20 percent rating for the back 
disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.68, 
4.71a, Diagnostic Codes (DCs) 5285, 5293, 5295 (2002); 38 
C.F.R. § 4.71a, DC 5293 (effective from September 23, 2002, 
to September 26, 2003); 38 C.F.R. § 4.71a, DCs 5237, 5243 
(effective September 26, 2003).

2.  However, since October 23, 2007, the criteria are not met 
for an initial rating higher than 10 percent for the back 
disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.68, 
4.71a, DCs 5285, 5293, 5295 (2002); 38 C.F.R. § 4.71a, DC 
5293 (effective from September 23, 2002, to September 26, 
2003); 38 C.F.R. § 4.71a, DCs 5237, 5243 
(effective September 26, 2003).

3.  The criteria are not met for a higher initial 10 percent 
rating for the right hip strain.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 
4.71a, DCs 5251, 5252, 5253, 5255, 5275 (2008). 

4.  The criteria are met for a higher initial 10 percent 
rating for the left hip strain.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5024, 5251, 5252, 5253, 5255 (2008). 

5.  Resolving all doubt in his favor, the criteria are met 
for a higher initial 10 percent rating for the right knee 
disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5024, 
5256, 5257, 5260, 5261 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO and the AMC in November 2001, November 2003, November 
2004, July 2006, December 2006, and May 2007:  (1) informed 
the veteran of the information and evidence not of record 
that is necessary to substantiate his claims; (2) informed 
him of the information and evidence that VA would obtain and 
assist him in obtaining; and (3) informed him of the 
information and evidence he was expected to provide.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  The RO issued a VCAA notice letter prior to initially 
adjudicating his claim, the preferred sequence.  Id.  

In cases, as here, where the claims arose in another context, 
namely, the veteran trying to establish his underlying 
entitlement to service connection, and these claims since 
have been granted and he has appealed a downstream issue such 
as the initial disability rating assigned, the underlying 
claims have been more than substantiated - they have been 
proven, thereby rendering § 5103(a) notice no longer required 
because the intended purpose of the notice has been 
fulfilled.  Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 
19, 2008).

Of equal or even greater significance, after providing notice 
of the Dingess requirements in July 2006, on remand, the AMC 
subsequently readjudicated these claims in the August 2008 
supplemental statement of the case (SSOC).  This is important 
to point out because the Federal Circuit Court recently held 
that a statement of the case (SOC) or SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

Even if arguably there is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, so found the 
error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claims; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  

VA also fulfilled its duty to assist by obtaining all 
relevant evidence concerning the claims under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  The RO and AMC obtained all 
pertinent medical records the veteran and his representative 
identified.  In addition, VA furnished the veteran 
compensation examinations to determine the etiology and 
severity of his back, bilateral hip, and right knee 
disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006), citing 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  Caffrey v. Brown, 6 Vet. App. 377 
(1994).  Accordingly, the Board finds that no further 
assistance is needed to meet the requirements of the VCAA or 
Court.

The Board is also satisfied that there was substantial 
compliance with its June 2006 remand directives.  See Stegall 
v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999).  

General Statutes and Regulations for Increased Ratings

VA evaluates disabilities by applying a schedule of ratings 
based on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Not all cases will show 
all of the findings for a specific rating, especially in the 
more fully described grades of disabilities, but VA will 
assign the higher of two evaluations if the disability more 
closely approximates the criteria for that rating.  
Otherwise, VA assigns the lower rating.  38 C.F.R. §§ 4.7, 
4.21.  All reasonable doubt is resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  In assessing the degree of 
disability of a service-connected condition, the disorder and 
reports of rating examinations are to be viewed in relation 
to the whole history.  38 C.F.R. §§ 4.1, 4.2.  See also 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Consideration of factors that are wholly outside the rating 
criteria provided by regulation is error.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992)).

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  As mentioned, 
when, as here, the veteran timely appeals the rating 
initially assigned for his disability, just after 
establishing his entitlement to service connection for it, VA 
must consider whether he is entitled to a "staged" rating to 
compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
other times during the course of his appeal.  See Fenderson, 
12 Vet. App. at 125-26.

When determining the severity of a musculoskeletal 
disability, which is at least partly rated on the basis of 
range of motion, VA must consider the extent the veteran may 
have additional functional impairment above and beyond the 
limitation of motion objectively shown due to the extent of 
his pain/painful motion, limited or excess movement, 
weakness, incoordination, and premature/excess fatigability, 
etc., particularly during times when his symptoms "flare up," 
such as during prolonged use, and assuming these factors are 
not already contemplated in the governing rating criteria.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 
C.F.R. §§ 4.40, 4.45, 4.59.

In addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45.

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight- bearing are related considerations.  38 
C.F.R. § 4.45 (2007).  For the purpose of rating disability 
from arthritis, the knee is considered a major joint.  
See 38 C.F.R. § 4.45.

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

II.  Whether the Veteran is Entitled to an Initial  
Disability Rating Higher than 10 Percent for a Back Disorder

The veteran claims that his back disorder warrants a higher 
rating.  For the reasons and bases discussed below, the Board 
finds that the record supports a higher 20 percent rating for 
his back disorder from August 1, 2001 to October 22, 2007.  
However, since October 23, 2007, the record only supports a 
10 percent rating.

The criteria for evaluating intervertebral disc syndrome 
(IVDS) under 38 C.F.R. 
§ 4.71a, DC 5293 (2002) ("the old criteria") have changed 
twice since the veteran filed his claim.  The criteria were 
first revised effective September 23, 2002, codified at 38 
C.F.R. § 4.71a, DC 5293 (2003) ("the revised criteria").  
Subsequently, they were revised again effective September 26, 
2003, at which time the DC was renumbered to 5243, codified 
at 38 C.F.R. § 4.71a, DC 5243 (2005) ("the newly revised 
criteria").

Diseases and Injuries of the Spine

The criteria prior to September 26, 2003 
(the "old criteria"), for evaluating a lumbosacral strain 
are:

Severe; with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion....................................40

With muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing 
position.................................20

With characteristic pain on 
motion.......................................10

With slight subjective symptoms 
only....................................0

See 38 C.F.R. § 4.71a, DC 5295 (2002).

As for limitation of motion in the lumbar segment of the 
spine, it was rated as follows:

Severe.................................40

Moderate..............................20

Slight...................................10

See 38 C.F.R. § 4.71a, DC 5292 (2002).

Effective September 26, 2003, the new general rating formula 
for injuries and diseases of the spine (other than 
intervertebral disc syndrome (IVDS)) was revised using more 
objective criteria (the "new criteria").  38 C.F.R. § 4.71a, 
DCs 5235 to 5243.  The new general rating criteria for the 
spine are:

Unfavorable ankylosis of the entire spine 
...........................100 
Unfavorable ankylosis of the entire thoracolumbar spine 
..........50 
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine .........................................40 
Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine 
....................................30 
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spine contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis 
...........................................20 
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 
335 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spine 
contour; or vertebral body fracture with loss of 50 percent 
or more of the height............10

The Board notes that the 30 percent evaluation pertains only 
to the cervical spine (neck).  Therefore, in this case, the 
next higher rating after 20 percent is 40 percent.  

Under the old criteria for IVDS, 38 C.F.R. § 4.71a, DC 5293 
(2002), a 60 percent rating requires pronounced IVDS with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  A 
40 percent evaluation requires severe symptoms, recurring 
attacks with intermittent relief.  Moderate symptoms with 
recurring attacks warrant a 20 percent disability evaluation, 
and mild symptoms warrant a 10 percent disability evaluation.  
38 C.F.R. § 4.71a, DC 5293 (2002).

As of September 23, 2002, the veteran also may be rated under 
the revised criteria for IVDS, codified at 38 C.F.R. § 4.71a, 
DC 5293 (2003).  The revised criteria provide for two 
possible methods of rating his IVDS.  First, where IVDS 
affects a nerve, the disability may be rated by combining 
separate ratings for chronic neurologic and orthopedic 
manifestations.  Or a rating may be assigned on the basis of 
the total duration of incapacitating episodes.

Incapacitating episodes are rated as follows:  if there are 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months, VA assigns a 60 percent 
rating; if at least 4 weeks but less than 6 weeks - a 40 
percent rating; if at least 2 weeks but less than 4 weeks - a 
20 percent rating; if at least 1 week but less than 2 weeks - 
a 10 percent rating.

Note (1) to the revised criteria provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  Chronic orthopedic 
and neurologic manifestations means orthopedic and neurologic 
signs and symptoms resulting from IVDS that are present 
constantly, or nearly so.  Supplementary information in the 
published final regulations states that treatment by a 
physician would not require a visit to a physician's office 
or hospital but would include telephone consultation with a 
physician.  If there are no records of the need for bed rest 
and treatment, by regulation, there were no incapacitating 
episodes.  67 Fed. Reg. 54345, 54347 (August 22, 2002).

Effective September 26, 2003, the criteria for IVDS were 
again revised ("newly revised criteria").  See 38 C.F.R. § 
4.71a, DC 5243 (2005).  This new regulation includes the same 
language from the previously revised regulation for rating 
IVDS based on the number of incapacitating episodes.  In 
addition, though, it provides that IVDS also may be rated 
under the new General Rating Formula for Diseases and 
Injuries of the Spine, as discussed above.

For comparison, normal range of motion of the combined 
thoracic and lumbar (i.e., thoracolumbar) segment of the 
spine is forward flexion to 90 degrees; backward extension to 
30 degrees; right and left lateral flexion to 30 degrees; and 
rotation to the right and left sides to 30 degrees.  See 38 
C.F.R. § 4.71a, Plate V (2008).

When, as here, the governing laws or regulations change 
during the pendency of an appeal, the most favorable version 
generally will be applied.  This determination depends on the 
facts of each case.  VAOGCPREC 11-97 at 2 (Mar. 25, 1997). 
Whichever version applies, all evidence on file must be 
considered, but the amended version shall apply only 
prospectively to periods from and after the effective date of 
the amendment.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  The 
prior version shall apply to periods preceding the amendment 
but may also apply after the effective date of the amendment.  
VAOGCPREC 3-2000 (Apr. 10, 2000) (see also 38 U.S.C.A. § 
5110(g) (a liberalizing law shall not be earlier than the 
effective date thereof)).  See also, 38 C.F.R. § 3.114.

Accordingly, for the period prior to September 23, 2002, only 
the old rating criteria for a lumbosacral strain and IVDS may 
be applied.  Conversely, from September 23, 2002 to September 
26, 2003, the revised criteria for IVDS may also be applied 
if they are more beneficial to the veteran.  And as of 
September 26, 2003, the revised general rating criteria for 
the spine and the newly revised criteria for IVDS also may be 
applied, but again, only if they are more beneficial to him.

Analysis

VA furnished the veteran a compensation examination in April 
2002 to determine the etiology and severity of any back 
disorder.  There was no evidence of radiculopathy at this 
time.  He also reported that this condition did not interfere 
with his employment.  Objective findings indicated no painful 
motion, muscle spasm or tenderness.  Straight leg test was 
negative.  Range of motion testing exhibited flexion of 75 
degrees, extension of 30 degrees, right and left lateral 
flexion of 40 degrees and right and left lateral rotation of 
35 degrees.  X-rays revealed mild degenerative changes of the 
lumbar spine.  The diagnosis was degenerative disc disease of 
the lumbar spine.  

With respect to the DeLuca criteria, the examiner described 
the veteran's "limitation of motion on repetitive use" as 
60 degrees on flexion due to pain and lack of endurance.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 
C.F.R. §§ 4.40, 4.45, 4.59.

A private physician, Dr. L.C.B., also conducted range of 
motion testing of his lumbar spine.  This examiner noted 80 
degrees of flexion, 15 degrees of extension 20 degrees of 
right and left lateral flexion and 30 degrees of left and 
right lateral rotation.

VA furnished another compensation examination in October 
2007, post remand, to determine the current severity of his 
back disorder.  The examiner reviewed the claims for his 
pertinent medical and other history.  During the examination, 
the veteran denied any history of sciatica or IVDS.  He 
acknowledged that his back problem was never described as 
secondary to disc disease nor was he ever told he had 
sciatica.  As such, the examiner found no symptoms to suggest 
he has IVDS.  He also denied any incapacitating episodes or 
that a physician placed him on bed rest for his back disorder 
in the past 12 months.

Objective findings indicated he was tender over L5 and S1 as 
well as both sacroiliac joints.  There was more marked 
tenderness over the right sacroiliac joint.  He also had mild 
tenderness over the lower lumbar paraspinous muscle with some 
spasm.  Straight leg raise test was negative.  Range of 
motion testing exhibited 85 degrees of flexion, 15 degrees of 
extension, 15 degrees of right and left lateral rotation, and 
20 degrees of left and right side bend.  X-rays revealed 
degenerative changes of the lumbosacral spine with narrowing 
at L2-L3.  The diagnosis was degenerative arthritis of the 
lumbar and dorsal spine with episodes of spasms of the 
paraspinous and pelvic musculature contributing to "hip 
locking."

With respect to the DeLuca criteria, the examiner noted that 
he was not additionally limited by pain, fatigue weakness and 
lack of endurance on repetitive use.  See DeLuca v. Brown, 8 
Vet. App. 202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 
4.59.

During the course of the appeal, VA has evaluated the 
veteran's back disorder under DC 5293 for intervertebral disc 
syndrome (IVDS).  See 38 C.F.R. § 4.71a, DC 5293 (2002).  He 
currently has a 10 percent rating under this code.  As noted, 
a higher 20 percent rating under 5293 requires moderate 
symptoms with recurring attacks.  However, neither the April 
2002 examiner nor the October 2007 examiner described the 
IVDS as moderate in degree or that he has had recurring 
attacks.  Indeed, the April 2002 X-rays demonstrated only 
mild degenerative changes of the lumbar spine.  The October 
2007 examiner noted mild tenderness and some spasm in the 
lower lumbar paraspinal muscles.  He also had tenderness over 
the L5-S1 and at the sacroiliac joints right greater than 
left.  Hence, the veteran's back symptoms cannot be 
characterized as moderate and, therefore, do not warrant a 
higher 20 percent rating under the former DC 5293.

Under DC 5295, a 20 percent rating requires muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  While the veteran has had 
some episodes of muscle spasm, he did not have them on 
extreme forward bending nor does he have loss of either left 
or right lateral spine motion in a standing position.

Furthermore, the veteran does not have a demonstrable 
deformity of the L1 vertebra, so a higher rating also is not 
available under the former DC 5285.  In this regard, neither 
the April 2002 nor the October 2007 X-rays found any evidence 
of fracture or subluxation of the veteran's lumbar spine.  So 
a higher evaluation under DC 5285 is not permissible either.

The veteran also does not have ankylosis, either favorable or 
unfavorable, to warrant assigning a rating higher than 10 
percent under the former DCs 5286 and 5289.  He does not have 
unfavorable ankylosis of his entire thoracolumbar spine 
(collectively referring to the thoracic and lumbar segments) 
to warrant assigning a rating higher than 10 percent under 
the revised DCs 5237-5243, either.  Although he has "mild" 
IVDS, he has retained some quantifiable measure of movement 
in all directions (forward flexion, backward extension, left 
and right lateral bending and rotation).  So, by definition, 
his lumbar spine is not ankylosed.  38 C.F.R. § 4.71a, DCs 
5235-5243, Note (5).  Ankylosis is the immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure.  See, e.g., Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing 
Saunders Encyclopedia and Dictionary of Medicine, Nursing, 
and Allied Health at 68 (4th ed. 1987)].

Under the revised and newly revised criteria for IVDS, the 
veteran is not entitled to a rating higher than 10 percent.  
This is because there is no evidence of incapacitating 
episodes as a result of his back disorder.  38 C.F.R. § 
4.71a, DC 5293 and 5243 (2003 and 2007).  In this regard, the 
veteran specifically denied any episodes of incapacitation 
during his VA examination in October 2007, and there is no 
indication of doctor-prescribed bedrest.

Moreover, the Board notes that the veteran denied any 
neurological symptoms resulting from his service-connected 
back disorder.  Hence, separate ratings for neurological 
abnormalities are not applicable.  38 C.F.R. § 4.71a, DC 
5237, Note 1.

With respect to the new criteria for IVDS, the veteran's back 
disorder does not warrant a rating higher than 10 percent.  
Under DC 5243, forward flexion of 75-85 degrees only supports 
a 10 percent rating as his range of motion is greater than 30 
degrees but 60 degrees or less.  See, again, the results of 
his February 2002 and October 2007 VA examinations.  

Although the October 2007 examiner noted some evidence of 
muscle spasm in his lumbar spine, there was no finding of 
reversed lordosis, scoliosis or abnormal kyphosis to warrant 
a 20 percent rating.

The Board also points out that the April 2002 examiner 
described the veteran's "limitation of motion on repetitive 
use" as 60 degrees on flexion due to pain and lack of 
endurance.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.  Hence, the 
Board will give the veteran the benefit of the doubt and 
finds that there is additional uncompensated limitation of 
motion with pain and lack of endurance, beyond the mild IVDS 
contemplated by a 10 percent rating under DC 5293, and that 
the veteran's back disorder does warrant an additional 10 
percent rating under the DeLuca criteria.  This rating 
further "stages" his rating under Fenderson, to compensate 
him for the disability attributable to the repetitive motion 
testing.  38 C.F.R. § 4.40, 4.45, 4.59.  By including the 
additional 10 percent provided under DeLuca, the Board must 
"stage" his rating under Fenderson to a higher 20 percent 
rating from August 1, 2001 to October 22, 2007.  The 20 
percent evaluation is based upon functional loss under 
DeLuca, not because his disability meets the criteria for a 
20 percent evaluation, as discussed above.  Therefore, his 
disability does not warrant an even higher 40 percent 
evaluation.  

However, the October 23, 2007 VA examination indicated that 
his back disorder had flexion of 85 degrees, a combined range 
of motion of the thoracolumbar spine of 165 degrees and that 
he was not additionally limited by pain, fatigue weakness and 
lack of endurance on repetitive use.  See DeLuca v. Brown, 8 
Vet. App. 202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 
4.59.  As a result, his back disorder only warrants a 10 
percent rating under either the old criteria for mild IVDS 
under DC 5293 or a 10 percent rating under DC 5237 for 
combined range of motion of the thoracolumbar spine between 
120 and 235 degrees.  Hence, the Board must further "stage" 
his rating under Fenderson back to 10 percent since October 
23, 2007 after consideration of the most recent medical 
evidence showing his back disorder does not support this 
higher rating.  

Based on such evidence, under DC 5293 the criteria for a 20 
percent disability rating for the veteran's back disorder 
have been met for the period from August 1, 2001 to October 
22, 2007 and a 10 percent evaluation since October 23, 2007, 
the date of a VA examination.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999); see also O'Connell v. Nicholson, 21 
Vet. App. 89 (2007).

III.  Whether the Veteran is Entitled to an Initial 
Disability Rating Higher than 10 Percent for Right Hip Strain 
with Right Leg Length Discrepancy and an Initial Compensable 
Evaluation for Left Hip Strain 

The veteran claims that his bilateral hip strains warrant 
higher ratings.  For the reasons and bases discussed below, 
the Board finds that the record does not support a rating 
higher than 10 percent for the right hip strain but the left 
hip strain does warrant a higher 10 percent rating.

The veteran's right hip strain is evaluated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5299-
5255.  However, instead of applying the applicable rating 
criteria for limitation of motion of the hip or thigh, the RO 
improperly rated this disability under DC 5255, which 
pertains to malunion of the femur.  Since there is no 
evidence of any fracture or malunion of the veteran's right 
hip joint, the Board will not consider DC 5255 in rating his 
right hip disability.  See Butts v. Brown, 5 Vet. App. 532, 
539 (1993) (holding that the Board's choice of DC should be 
upheld so long as it is supported by explanation and 
evidence).  See also Pernorio v. Derwinski, 2 Vet. App. 625, 
629 (1992) (indicating that any change in DC must be 
specifically explained).  The veteran's left hip strain is 
evaluated as 0 percent disabling under 38 C.F.R. § 5299-5024.  

Under DC 5251, thigh extension limited to 5 degrees warrants 
a 10 percent rating.  

Under DC 5252, limitation of motion of the thigh provides a 
10 percent rating for limitation of flexion to 45 degrees, a 
20 percent rating for limitation of flexion to 30 degrees, a 
30 percent rating for limitation of flexion to 20 degrees, 
and a 40 percent rating for limitation of flexion to 10 
degrees.  See 38 C.F.R. § 4.71a.  Normal hip flexion is from 
zero to 125 degrees, and normal hip abduction is from zero to 
45 degrees.  38 C.F.R. § 4.71, Plate II (2008).

DC 5253 provides a 10 percent evaluation when there is 
limitation of abduction of the thigh such that the legs 
cannot be crossed or there is limitation of rotation such 
that it is not possible to toe out more than 15 degrees.  A 
20 percent rating requires limitation of abduction with 
motion lost beyond 10 degrees.

Increased evaluations under Diagnostic Codes 5254 and 5255 
require flail joint, fracture, or malunion of the hip or 
femur.

Shortening of bones of the lower extremity, from 11/4 to 2 
inches (3.2 centimeters to 5.1 centimeters) warrants a 10 
percent rating.  Higher ratings are assignable for shortening 
of more than 2 inches.  38 C.F.R. § 4.71a, Diagnostic Code 
5275.

Analysis

VA furnished the veteran a compensation examination in April 
2002 to determine the etiology and severity of any bilateral 
hip disabilities.  The examiner diagnosed bilateral hip 
strains with leg length discrepancy with the right being 
shorter by 1 cm.  Objective findings were normal.  X-rays of 
the hips also were normal.

In his notice of disagreement in April 2003, the veteran 
complained of joint problems associated with the right leg 
length discrepancy including malrotation and misalignment of 
his hips resulting in pain.

To determine the current severity of his bilateral hip 
strains, VA afforded an orthopedic examination in October 
2007, post remand.  During the examination, he complained 
that both his hips lock with more pain and locking on the 
right than the left.  He complained of pain on prolonged 
standing.  He denied any weakness, stiffness, swelling, 
warmth, instability or erythema of the hips.  He also denied 
any history of fracture of the right femur so there is no 
likelihood of having any malunion of the right femur.  
Objective findings indicated no tenderness over the right 
hip. He wears shoe inserts all the time.  However, there is 
no history of dislocation or subluxation.  With respect to 
his left hip, he reported that he has had infrequent flare-
ups.  As such, he indicated there was no significant 
limitation of function due to this condition.  There was 
evidence of weakness of the right and left hip on extension.  
With respect to his left hip, there was pain when flexing 
against resistance.  There was no evidence of tenderness over 
the left hip.  

Range of motion testing on the right hip exhibited 90 degrees 
of flexion, 5 degrees of extension and 35 degrees of 
abduction on passive and active motion.  Range of motion 
testing of the left hip revealed 95 degrees of flexion, 10 
degrees of extension and 35 degrees of abduction on passive 
and active motion.  The diagnosis was chronic strain of the 
bilateral hips secondary to biomechanical factors induced by 
arthritis and muscle spasms with secondary leg length 
discrepancy and altered gait.  

With respect to the DeLuca criteria, the examiner noted that 
he was not additionally limited by pain, fatigue and weakness 
on repetitive use.  See DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.

Under DC 5251, VA assigns a 10 percent rating for limitation 
of extension to 5 degrees.  The April 2002 and October 2007 
VA examinations noted 30 degrees and 5 degrees of extension 
for the right hip and 30 degrees and 10 degrees of extension 
for the left hip.  As such, the veteran's right hip strain 
warrants a 10 percent rating under DC 5251 but a 
noncompensable rating is appropriate for the left hip strain.

Under DC 5252, VA assigns a 10 percent rating for limitation 
of flexion of the thigh to 45 degrees.  The April 2002 and 
October 2007 VA examiners indicated he had the same 90 
degrees of flexion for the right hip and 110 degrees and 95 
degrees, respectively, for the left hip.  Hence, both hip 
strains do not warrant a compensable rating under DC 5252.

Under DC 5253, VA assigns a 10 percent rating for impairment 
of the thigh meaning limitation of adduction of, cannot cross 
legs or limitation of rotation of, and cannot toe-out more 
than 15 degrees of affected leg.  The April 2002 VA examiner 
noted 25 degrees of adduction bilaterally.  However, the 
October 2007 examiner noted 0 degrees of adduction 
bilaterally.  Thus, the veteran's right and left hip strains 
warrant a 10 percent rating under DC 5253.  The veteran's 
left hip strain does not warrant a 20 percent evaluation 
because the evidence of record does not show that the 
veteran's left thigh motion is lost beyond 10 degrees of 
abduction.  

In addition, the veteran did not report any fracture of his 
right femur nor was he told he had a malunion of the femur.  
X-rays of his femur in October 2007 confirmed that his right 
femur was normal.  Hence, the veteran may not receive a 
higher rating under DC 5255 for the right hip strain.

The veteran's bilateral hip strains also have never been 
characterized as flail joints or ankylosis of the hip.  
Hence, a higher rating under DC 5250 and 5254 is not 
applicable.  Ankylosis, incidentally, favorable or 
unfavorable, is the immobility and consolidation of a joint 
due to disease, injury or surgical procedure.  See, e.g., 
Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  Because the veteran is able to 
move his right knee joint, by definition, it is not 
ankylosed.

With respect to his right hip strain with right leg length 
discrepancy, VA assigns a 10 percent when the bones of the 
lower extremities are shortened by 11/4 to 2 inches (3.2cms. to 
5.1cms.).  Since both the April 2002 and October 2007 VA 
examiners indicated his right leg is 1cm shorter than his 
left leg, this condition does not warrant a compensable 
rating under DC 5275.

Summarily speaking, the veteran had no ankylosis, flail 
joint, or impairment of the femur to warrant compensable 
ratings for his bilateral hip strains under DC 5250, 5254 or 
5255.  With respect to his right leg discrepancy, the 1cm 
shorter right leg did not satisfy the requirements for a 
compensable rating under DC 5275.   Nevertheless, the right 
hip does warrant a 10 percent rating under either DC 5251 or 
DC 5253 but not both.  The left hip also warrants a 10 
percent rating under DC 5253.  As such, there is no basis to 
grant a rating higher than 10 percent for his right hip 
strain but there is evidence to support a higher 10 percent 
rating for his left hip strain.  Thus, inasmuch as 10 percent 
represents the maximum level of disability in his right hip 
he may not receive a higher evaluation under Fenderson.  With 
respect to his left hip strain, he may receive a higher 10 
percent evaluation, but no higher, under Fenderson.

IV.  Whether the Veteran is Entitled to an initial 
Compensable Disability Rating
for a Right Knee Strain

The veteran claims that his right knee disorder warrants a 
higher rating.  For the reasons and bases discussed below, 
the Board finds that the record supports a higher 10 percent 
rating.

VA rated the veteran's right knee strain as noncompensable 
under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5024.  The 
diseases under DC 5024, tenosynovitis, will be rated on 
limitation of motion of the affected parts and as 
degenerative arthritis.  38 C.F.R. § 4.71a.  

DC 5260 provides for the evaluation of limitation of flexion 
of the knee.  VA assigns a 10 percent rating when the knee 
has flexion of 45 degrees and assigns a 20 percent rating 
when it has flexion of 30 degrees.  A 30 percent rating 
contemplates flexion limited to 15 degrees.

DC 5261 provides for the evaluation of limitation of 
extension of the leg.  VA assigns a 0 percent rating when leg 
extension is 5 degrees.  VA assigns a 10 percent rating when 
the knee has extension of 10 degrees and a 20 percent rating 
when it has 15 degrees.  Extension limited to 20 degrees 
warrants a 30 percent evaluation, 30 degrees warrants a 40 
percent evaluation and a 50 percent evaluation contemplates 
extension limited to 45 degrees.

DC 5003 provides that degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved - which, here, are DC 5260 
for flexion of the knee and DC 5261 for extension.  According 
to DC 5003, when limitation of motion would be 
noncompensable, i.e., 0 percent, under a limitation-of-motion 
code, but there is at least some limitation of motion, VA 
assigns a 10 percent rating for each major joint so affected, 
to be combined, not added.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, VA assigns a 10 percent 
rating with X-ray evidence involving 2 or more major joints 
or 2 or more minor groups.  VA assigns a 20 percent rating 
with x-ray evidence involving 2 or more major joints or 2 or 
more minor joint groups with occasional incapacitating 
exacerbations.

Where there is other impairment of the knee, including 
recurrent subluxation or lateral instability, VA assigns a 10 
percent rating where the resulting disability is slight, a 20 
percent evaluation for moderate disability, and 30 percent 
for severe disability.  38 C.F.R. § 4.71a, DC 5257.

In VAOPGCPREC 23-97, VA's General Counsel held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under DCs 5003 and 5257, respectively, and 
that evaluation of a knee disability under both of these 
codes would not amount to pyramiding under 38 C.F.R. § 4.14 
(2007).  VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 
1997), 62 Fed. Reg. 63604 (1997); see also Esteban v. Brown, 
6 Vet. App. 259 (1994).  However, a separate rating must be 
based on additional disability.  

In VAOPGCPREC 9-98 (August 14, 1998), VA's General Counsel 
further explained that, when a veteran has a knee disability 
evaluated under DC 5257, to warrant a separate rating for 
arthritis based on X-ray findings, the limitation of motion 
need not be compensable under DCs 5260 or 5261, but it must 
at least meet the criteria for a zero percent rating.

In VAOPGCPREC 9-04, (Sept. 17, 2004), 69 Fed. Reg. 59990 
(2007), the General Counsel held that VA also may assign 
separate ratings for limitation of flexion and extension of 
the same knee.

VA's Rating Schedule does not define the words "slight," 
"moderate" and "severe."  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence for 
"equitable and just decisions."  38 C.F.R. § 4.6.

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2007).  For VA 
purposes, normal extension and flexion of the knee is from 0 
to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2008).

Analysis

VA furnished a compensation examination in April 2002 to 
determine the etiology and severity of any right knee strain.  
The veteran complained of right knee pain and weakness with 
heavy lifting and shoveling.  He was tender to palpation 
anteriorly on the right.  There was no instability or 
decreased range of motion.  X-rays were unremarkable.  The 
diagnosis was right knee strain.

VA afforded another compensation examination in October 2007, 
post remand, to determine the current severity of his right 
knee strain.  Prior to the examination, the examiner reviewed 
his medical and other pertinent history.  When examined, the 
veteran reported pain, weakness and stiffness mostly after 
moderate to heavy exercise.  In association with activity, he 
noted swelling and warmth but no locking.  He wears a brace 
for heavy work.  Objective findings indicated no swelling, 
warmth, erythema or effusion.  Range of motion testing noted 
0 degrees of extension for active and passive motion.  He had 
flexion of 115 degrees active motion and 120 degrees of 
passive motion.  He was tender over the lateral aspect of the 
right patellar tendon as well as the lateral aspect of the 
joint line primarily superiorly and over the lateral femoral 
condyle.  He did not have any specific tenderness over the 
patellar tendon.  Drawer and Lachman tests were negative.  
McMurray's test was negative.  He complained of pain in the 
lateral collateral ligament but the ligament appeared to be 
intact.  There was pain with patellar compression and he had 
a positive patellofemoral grind.  

This examiner diagnosed patellofemoral arthritis of the right 
knee.

With respect to the DeLuca criteria, the examiner noted that 
he was not additionally limited by pain, fatigue weakness and 
lack of endurance on repetitive use.  See DeLuca v. Brown, 8 
Vet. App. 202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 
4.59.

Applying the applicable criteria to the facts of this case, 
the Board finds that the veteran's right knee disability 
warrants a higher 10 percent rating due to his complaints of 
right knee pain and limitation of flexion.  

The veteran may not receive a higher rating under DC 5003 
because, while the October 2007 VA examiner diagnosed 
patellofemoral arthritis, October 2007 right knee x-rays were 
normal and the record is otherwise negative for x-ray 
evidence of arthritis in the right knee.

As noted, a 10 percent rating under DC 5261 requires 
extension limited to 10 degrees.  However, the April 2002 and 
October 2007 VA examinations noted that extension was limited 
to 0 degrees, which is rated as noncompensable under DC 5261.

Under DC 5260, a 10 percent rating requires flexion limited 
to 45 degrees.  The April 2002 and November 2007 VA 
examinations determined the veteran's flexion was limited to 
140 and 115 degrees, respectively, - albeit with pain in the 
latter examination.  Nevertheless, resolving all doubt in his 
favor, the veteran's right knee pain warrants a higher 10 
percent rating.  

In addition, the veteran may not receive a separate rating 
under DC 5257.  In this regard, at the April 2002 and October 
2007 examinations, he had negative Drawer, McMurrays, and 
Lachman's tests.  

DCs 5256 (for ankylosis of the knee), 5262 (for impairment of 
the tibia) and 5263 (for genu recurvatum) are not applicable 
because the medical evidence does not show the veteran has 
this type of impairment.  Ankylosis, incidentally, favorable 
or unfavorable, is the immobility and consolidation of a 
joint due to disease, injury or surgical procedure.  See, 
e.g., Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  Because the veteran is able to 
move his right knee joint, by definition, it is not 
ankylosed.

With respect to the DeLuca criteria, the October 2007 
examiner indicated that he was not additionally limited by 
pain, fatigue and weakness on repetitive use.  As such, 
assigning an additional 10 percent under DeLuca is not 
warranted.

Summarily speaking, the veteran had no instability under DC 
5257 and insufficient extension to meet even the minimum 0 
percent rating requirement under DC 5261.  
However, the Board is granting a 10 percent rating under DC 
5260 for limitation of flexion due to painful motion.  
However, there is no basis to grant a rating higher than 10 
percent.  Thus, inasmuch as 10 percent represents the maximum 
level of disability in this knee he may receive a higher 
evaluation under Fenderson.

V.  Extraschedular Consideration

Lastly, the Board finds no reason to refer this case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest the veteran is not 
adequately compensated by the regular rating schedule.  
VAOGCPREC 6-96.  Indeed, the April 2002 examination indicated 
that his orthopedic problems do not limit his ability to 
work.  At the October 2007 examination, he reported that he 
was still employed.  Moreover, the veteran denied any 
incapacitating episodes that prevented him from working or 
any doctor prescribed bedrest.  Indeed, all his treatment for 
these conditions has been on an outpatient as opposed to an 
inpatient basis.  Generally, the degrees of disability 
specified in the rating schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  See 38 C.F.R. § 4.1.  
Consequently, the Board does not have to remand this case to 
the RO for further consideration of this issue.  See Bagwell 
v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).




ORDER

The claim for a higher initial 20 percent rating from August 
1, 2001 to October 22, 2007 is granted.

The claim for an initial rating higher than 10 percent since 
October 23, 2007 is denied.

The claim for a rating higher than 10 percent for right hip 
strain is denied.

The claim for a higher 10 percent rating for left hip strain 
is granted.

The claim for a higher 10 percent rating for right knee 
strain is granted.



____________________________________________
D. M. Ames
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


